Citation Nr: 0942754	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for prostate cancer.  

In January 2006, the RO denied service connection for bladder 
cancer.  The Veteran did not appeal this decision and it is 
not for consideration by the Board at this time.  

In his November 2005 Form 9, the Veteran requested a travel 
board hearing.  The hearing was scheduled for in August 2007.  
The Veteran did not report for the hearing and has not 
provided good cause for his failure to report or requested 
that the hearing be rescheduled.  As such, the Board will 
proceed with a decision.  


FINDINGS OF FACT

The Veteran had active service in Vietnam during the Vietnam 
era; evidence of record does not show a current diagnosis of 
prostate cancer.  


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in May 2005, the RO notified the Veteran of 
the evidence needed to substantiate his claim of service 
connection for prostate cancer.  He was advised of the 
information and evidence that VA would obtain and of the 
information and evidence he was responsible for providing.  
By letter dated in March 2006, the RO informed the Veteran 
how VA assigns disability ratings and effective dates.  The 
claim was readjudicated in subsequent SSOC's.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The claims file contains the Veteran's service treatment 
records and VA medical center (VAMC) records.  The Veteran 
has not identified additional relevant records that need to 
be obtained.  The Veteran was provided a VA examination in 
October 2006.  The claims file was reviewed and the 
examination appears adequate.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In January 2005, the Veteran filed a claim of service 
connection for prostate cancer.  The Veteran contends that he 
has been diagnosed with prostate cancer and that this is 
related to Agent Orange exposure during his service in 
Vietnam.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(e) 
(2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: AL 
amyloidosis, chloracne or other acneform disease consistent 
with chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2009).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which a veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2009).

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the Veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service. The last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Evidence of record shows that the Veteran served in Vietnam 
during the relevant time period and herbicide exposure is 
presumed.  

Service treatment records do not show any treatment for or a 
diagnosis of prostate cancer.  
The Veteran underwent a VA general medical examination in 
November 2000.  At that time, he reported a history of 
prostate cancer and gross hematuria.  On physical 
examination, the prostate was slightly tender to the touch 
with perhaps a small right-sided nodule.  Prostate specific 
antigen (PSA) was normal.  The examiner noted that he saw 
nothing on examination or by way of history in the computer 
to support the Veteran's claim of a history of prostate 
cancer.  

VAMC records show the Veteran underwent a CT scan of the 
abdomen in December 2001.  Findings were consistent with 
neoplasm involving the right and anterior walls of the 
bladder and extending across the bladder floor causing 
obstruction of the right ureter with right hydronephrosis and 
proximal hydrouereter.  There was no evidence of extension 
beyond the bladder wall or evidence of lymph node metastases 
in the pelvis, liver, or elsewhere in the abdomen.  Surgical 
pathology report dated in January 2002 indicated a diagnosis 
of "bladder tumor: papillary transitional cell carcinoma, 
grade III/III (WHO) with invasion of muscularis propria."  
In March 2002, the Veteran underwent a radical 
cystoprostatectomy, bilateral pelvic lymphadenectomy, ileal 
conduit, and appendectomy.  Postoperative diagnosis was high-
grade muscle invasive bladder cancer.  Urinary bladder cancer 
staging dated in September 2002 indicates that there was no 
regional lymph node metastasis, and no distant metastasis.  
VAMC records show continued care and follow-up for associated 
residuals.

The Veteran most recently underwent a VA examination in 
October 2006.  PSA was reported as normal.  The examiner 
noted that the Veteran had surgery for transitional cell 
carcinoma and that there was no evidence of prostatic cancer 
on biopsy.  Diagnosis was transitional cell carcinoma, status 
post radical cystoprostatectomy.  The examiner commented that 
there was no evidence that prostate cancer would be a primary 
site in a patient who only has residuals of a urostomy bag 
and impotence with slight testicular atrophy.  

On review, medical evidence of record clearly shows the 
Veteran was diagnosed with and treated for bladder cancer; 
however, there is no evidence of a diagnosis of prostate 
cancer, either as a primary or metastatic site.  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board acknowledges the Veteran's service as well as his 
contentions that he has prostate cancer and is entitled to 
benefits.  The Veteran, however, is not competent to render a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


